OPINION

Per Curiam:

James Ray Boyer entered a guilty plea to a charge of selling marijuana to an adult, in violation of NRS 453.210 [now NRS 453.321]. He seeks in this post-conviction proceeding to set aside his judgment of conviction, on the ground that appropriate inquiry regarding his waiver of constitutional trial rights was not made when his guilty plea was accepted. Boyer was represented by counsel when he entered his plea and later when he *119was sentenced. We have reviewed the transcript of the proceedings at both hearings, and they reflect that the canvass by the district judge fully met the standards of Armstrong v. Warden, 90 Nev. 8, 518 P.2d 147 (1974). See also Patton v. Warden, 91 Nev. 1, 530 P.2d 107 (1975).
We therefore affirm the order of the court below denying Boyer’s post-conviction petition.